                  IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

BRADLEY FARMER,                         )
Individually, as surviving spouse of Terry
                                        )
J. Farmer, deceased, and in his capacity as
                                        )
Personal Representative of the Estate of)
Terry J. Farmer, deceased,              )
                                        )
                  Plaintiff,            )
                                        )
    v.                                  )         Case No. -------------------------
                                        )
KANSAS CITY, MISSOURI, BOARD OF )
POLICE COMM’RS, through its members, )
Nathan Garrett, Don Wagner, Cathy Dean, )
Mark Tolbert, and Mayor Quinton Lucas, )
                                        )
                  Defendant.            )

                                  NOTICE OF REMOVAL

       Defendant Kansas City, Missouri, Board of Police Commissioners, through its

members, pursuant to 28 U.S.C. §§ 1441 and 1446, hereby give notice of the removal

of this action to the U.S. District Court for the Western District of Missouri, Western

Division, from the Circuit Court of Clay County, Missouri at Liberty, Missouri. The

grounds for removal are:

       1.     Plaintiff filed a petition captioned, Bradley Farmer v. Board of Police

Commissioners of Kansas City; Case Number 20CY-CV07385, in the Circuit Court of

Clay County, Missouri, at Liberty, Missouri on September 16, 2020. See Exh. A,

plaintiff’s petition, attached.

       2.     The undersigned counsel accepted service for Defendant Board of Police

Commissioners on September 17, 2020.

                                          1

            Case 4:20-cv-00801-RK Document 1 Filed 10/06/20 Page 1 of 3
      3.     The Board of Police Commissioners is the only defendant.

      4.     The petition is a civil action that includes state law claims and federal

claims made pursuant to the Civil Rights Act, 42 U.S.C § 1983.

      5.     Because the federal claims are ones in which the U.S. District Court has

original jurisdiction, in that it arises under federal law pursuant to the Civil Rights

Act, 42 U.S.C. § 1983, removal is proper.

      6. The U.S. District Court for the Western District of Missouri is the

appropriate court for filing of a notice of removal from the Circuit Court of Clay

County, Missouri, where the action was commenced and is pending. Accordingly,

Defendant Board of Police Commissioners seeks to remove this action to the U.S.

District Court for the Western District of Missouri.

      7. Thirty days have not yet expired since the undersigned counsel accepted

service for Defendant Board of Police Commissioners.

      8. Immediately upon filing this notice of removal, Defendant Board of Police

Commissioners will file a copy of this notice with the clerk of the Circuit Court of Clay

County, Missouri, and provide written notice to counsel in accord with 28 U.S.C. §

1446(d).

      WHEREFORE,          Defendant    Kansas     City,   Missouri,   Board   of   Police

Commissioners, through its members, give notice of the removal of this action from

the Circuit Court of Clay County, Missouri, to this Court.




                                            2

           Case 4:20-cv-00801-RK Document 1 Filed 10/06/20 Page 2 of 3
                                           Respectfully submitted,

                                           ERIC S. SCHMITT
                                           Missouri Attorney General

                                           /s/ Diane Peters
                                           Diane Peters
                                           Assistant Attorney General
                                           Missouri Bar Number: 54784
                                           Attorneys for Defendants
                                           Missouri Attorney General’s Office
                                           Fletcher Daniels State Office Building
                                           615 E. 13th Street, Suite 401
                                           Kansas City, Missouri 64106
                                           Telephone: (816)889-5000
                                           Fax: (816)889-5006
                                           Diane.Peters@ago.mo.gov

                         CERTIFICATE OF SERVICE

       The undersigned certifies that on October 6, 2020, the foregoing was filed
electronically with the Clerk of Court to be served by operation of the Court’s
electronic filing system upon the following:

Mark E. Kelly
Lorry K. Kelly
Kett R. Craven
Kelly Law Office, P.C.
134 N. Water St.
Liberty, MO 64068
Telephone: (816)760-2000
Fax: (816)760-2001
mkelly@kellylawoffice.legal
lkelly@kellylawoffice.legal
kcraven@kellylawoffice.legal
Attorneys for Plaintiff


                                           /s/ Diane Peters
                                           Attorney for Defendant




                                       3

         Case 4:20-cv-00801-RK Document 1 Filed 10/06/20 Page 3 of 3
